Motion Granted; Order filed March 20, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00554-CR
                                  ____________

                       KERRY DEAN PARKS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1385381

                                     ORDER

      Appellant is represented by appointed counsel, Melissa Martin. Appellant’s
brief was originally due December 10, 2013. We granted three extensions of time
to file appellant’s brief until March 12, 2014. When we granted the last extension,
we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On March 12, 2014, counsel filed a further
request for extension of time to file appellant’s brief. To date, counsel has
submitted no brief. We grant the request and issue the following order.
      Accordingly, we order Melissa Martin to file a brief with the clerk of this
court on or before April 18, 2014. If Melissa Martin does not timely file the brief
as ordered, the court may issue an order requiring appointment of new counsel.



                                            PER CURIAM